Determination of the respondent Department of State dated August 3, 1989, which, inter alia, indefinitely suspended the license of petitioners Epic Security Corporation as a private investigator and Mark J. Lerner and Patrick J. Lappin as qualifying officers, is unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this court by order of Sup Ct, NY County, Norman C. Ryp, J., entered Jan. 29, 1990) is unanimously dismissed, without costs and without disbursements.
Upon review of the record we find that there was substantial evidence to support the respondent’s determination that the insignia worn as shoulder patches on the uniforms of employees of petitioner, Epic Security Corporation, was not in conformity with the requirements of General Business Law *184§ 80 and the regulations promulgated thereunder (19 NYCRR 171.1 et seq.). Petitioner violated these provisions by not obtaining prior written approval from the Division of Licensing Services for the use of such insignia. Petitioners’ attack upon the constitutionality of the statute and the regulations is wholly without merit. Moreover, to the extent that petitioners seek to review a subsequent denial of authorization by respondent with respect to petitioners’ proposed use of substitute patches, petitioners have failed to exhaust their administrative remedies pursuant to CPLR 7804, and such denial is not ripe for review by this court. Concur—Murphy, P. J., Ross, Ellerin and Rubin, JJ.